Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the ground of rejection below, while relying on the same prior art, the rejection addresses the newly added limitations not previously treated on the merits.
Claims 1-10 are pending and examined herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 1-3, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0212212 A1 to Cao (cited by Examiner), hereinafter referred to as “CAO”.
Regarding claim 1, CAO teaches a battery module comprising batteries cells shown grouped in FIG 7 as in a formation recognized by one skilled in the art as being stacked (see [0003]; see further arrangement of battery cells in CAO FIG 7 as matching that shown in FIG 1 of the instant disclosure); two end plates 10, one disposed at each end, of the group of battery cells shown as in line of the stacking direction of the battery cells in FIG 7 (specified as direction X in CAO); and a connecting member connecting the two end plates (see side plate 20 disposed at connecting positions of the edges of the end plate as disclosed in [0034]), wherein each of the two end plates comprises a middle section (see body 10 disclosed in [0034-0035]; see further annotated FIG 4 and, for referencing the xyz axis, see FIG 7) and thinned sections at the respective sides of the middle section (see annotated FIG 4) in a length direction Y (wherein direction Y of CAO is shown indicating the same direction relative to the stacking direction as 
CAO further teaches there being an outer end away from the middle section along the Y direction, the outer end directly connected to the connecting member (see annotated FIG 4; see further, FIG 1 and annotated FIG 7 wherein ‘outer end’ annotated in FIG 4 is taught as being in direct contact with side plate 20).

    PNG
    media_image1.png
    322
    1169
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    623
    media_image2.png
    Greyscale

Regarding claim 2, CAO teaches a reinforcing rib (see the patterned structure material filling shown in FIG 4, as annotated) extended along the direction Z of the end plate.
Regarding claim 3, CAO teaches the strengthened portion being disposed at an end of the end plate, wherein the end of end plate is based in the Y direction (see annotated FIG 4, see further FIG 1 wherein the indicated strengthened portion in FIG 4 is shown disposed at the end based on direction Y).
Regarding claim 6, CAO teaches the strengthened portion as not protruding past the outer surface of the middle section in FIG 4 (see further annotated FIG 4). 
Regarding claim 7, as the inner side surface of the middle section is shown as continuing along the same line as the inner side surface of the thinned section, in a manner visually identical to that shown in FIG 4 of the instant disclosure, it would be recognized by one having ordinary skill in the art that CAO reads on the instant claim by having an inner side surface of the middle 5section is flush with an inner side surface of the thinned section.
Regarding claim 9, CAO teaches the thinned sections as being symmetrically disposed on each side of the end plate (see FIG 4), and further, the two end plates as being symmetrically disposed at each end of the group of battery cells (see FIG 1; see further [0034] wherein CAO teaches the end plate structure as comprised on both ends of the battery module).
Regarding claim 10, CAO teaches the connecting member being two side plates 20 disposed on both sides within the battery module comprising the grouped battery cells (see [0034]; see further [0003]), each of the two side plates connecting the two end plates (see the edges of body 10 at connecting positions with the side plates 20 in [0034]).

Claim Rejections - 35 USC § 103
Claims 4-5, and 8 are rejected under 35 U.S.C. 103 as being obvious over by US 2018/0212212 A1 to Cao (cited by Examiner), hereinafter referred to as “CAO”.
Regarding claims 4 and 5, CAO shows the strengthened portion as extending perpendicular to both the outer surface and inner surfaces of the thinned portion (see annotated FIG 4). While CAO 11 and the body 10 involving the first groove 102 being in the Y and -Y directions, CAO does not specify the feature distinguished on annotated FIG 4 as being perpendicular. However, one skilled in the art would reasonably discern the feature being a strengthened portion in annotated FIG 4 as being perpendicular to the Y direction and –Y directions, the plane in which the outer surface and inner surfaces of the thinned sections extend.   
Regarding claim 8, CAO is not particular to the thickness of the thinned sections being gradually reduced along a direction from the middle section towards the thinned section; however, it would be recognized by one skilled in the art that the outer surface of the thinned sections—excluding the protrusions being the strengthening portions—narrowing from the outer surface of the middle section to the end of the end plate in the Y direction shows a gradual reduction in the thickness of the thinned section.

    PNG
    media_image3.png
    322
    868
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170098852 A1 to Carnevale et al. teaches a tapered end plate assembly for a cell stack further comprising cavities at the perimeter edges.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723